Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed on 9 Aug 2022.
Claims 1, 3, 4, 10-12, 14, 15, and 20 were amended.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Regarding the rejection of claims 1-20 under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that the claimed invention “solve[s] a geographically distributed network-centric problem with a claimed solution that is necessarily rooted in computer technology.” Applicant’s remarks, p. 14. Applicant goes on to assert that the claimed invention “addresses the distributed network-centric challenge of alerting a user with time sensitive information when delivery systems are offline and interrupted, and in response to an interrupt condition.” Id. This is not persuasive. This is a business problem, not a technology problem, and the claimed solution is a business solution, not a technological one. That customers cannot be notified if the systems, functioning in the way systems traditionally do, are not operating is a business problem. Applicant’s claims do not recite a technological solution, such as something like a self-restarting system or the like, but rather the business solution of having redundant systems which, performing as generically recited computing elements, execute the process when the primary system is impacted. This problem and solution would exist whether the systems were the computing devices recited or a telephone call center that could not be accessed for some reason. Neither the problem nor the solution are necessarily rooted in computing technology. 
Applicant next asserts that “the claims include the geographically distributed system components that cooperatively operate to continue to operate when operation of at least a portion of the time reserving system… is interrupted through the implementation of a separate reserving processor of the time reserving system that is geographically separate from the second reserving processor,” and that the same function “cannot reasonably be performed by a human because the complete quantities of data that are maintained, access and controlled to support the continued operation even when one or more portions of the system are prevented from operating in a certain geographic area cannot reasonably be performed by a human.” Applicant’s remarks, p. 15. Applicant similarly asserts that the claims “prioritize rescheduling to the customers associated with the halted product deliveries,” and that “[s]uch prioritization across geographically distributed systems for one or more geographic areas and through the distributed processing cannot reasonably be performed by a human analog within a reasonable time to implement the reserving and rescheduling.” Applicant’s remarks, p. 16. This is not persuasive. The only data recited are the interrupted deliveries, the new delivery timeslots, and the scheduling functions that rely thereon. The broadest reasonable interpretation of Applicant’s claims, because they recite deliveries etc. in the plural, is that two deliveries are interrupted and must be rescheduled. There is no volume of data recited, or that must be read into the claims, that cannot be handled by a human operator. Moreover, it is well established that merely processing more information or doing so more quickly is insufficient to result in significantly more than the abstract idea. See at least MPEP2106.05(a), citing Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).
Applicant next asserts that the claims are not directed to the abstract idea of rescheduling deliveries, but rather to the geographically distributed computational system. Applicant’s remarks, pp. 15-16. This is not persuasive. The claims recite an abstract idea (step 2A, prong 1), the additional elements are generically recited computing elements (step 2A, prong 2), and, as set forth above and below, there is nothing in the claims that result in significantly more than the abstract idea (step 2B). But for the drafting effort of including that the elements are geographically distributed, there is no function of Applicant’s claims which could not be performed by a single system at a single location, or that could not be performed by one or more human operators.
Applicant next asserts that the characterization of the claims as reciting a commercial interaction “impermissibly reads limitations into the claims that are not recited and extraneous to the claimed invention,” because the claims do not explicitly recite either the courier service or the contractual obligation of completing delivery to be fulfilled. Applicant’s remarks, p. 16. Applicant notes that this is in the response to arguments section, and not in the rejection itself. Id. Similarly, Applicant asserts that there “is nothing in the claims regarding purchases or any other exchange for revenue, and thus it is not a commercial interaction.” Id. See also Applicant’s remarks in section 2.3, beginning on p. 18. This is not persuasive. Such an assertion assumes that the requirement to fulfill delivery obligations by rescheduling arises from nowhere, and that the deliveries to be fulfilled are neither expected nor obligated. To reach a conclusion that the delivery rescheduling would fall outside the contractual obligations of “certain methods of organizing human activity” would require one having ordinary skill in the art to conclude that the delivery service was performing all of the functions claimed as a gift. Moreover, there is no requirement in the commercial interaction jurisprudence that there be a purchase or exchange for revenue, and Applicant does not cite one. Regardless, even if there were no contractual obligation to fulfill the delivery, the claimed solution would still fall within managing personal behavior or interpersonal relationships, also falling within the “certain methods of organizing human activity” grouping of abstract ideas. Therefore, even if the claims do not fairly recite a commercial interaction, which Examiner submits they do, they recite at least one of managing interpersonal relationships, business relationships, or personal behavior, all of which also fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Applicant asserts that the claims are “directed to a system and process that improves distributed computational systems and applies control of multiple geographically distributed physical components of the system in the managing large scale systems,” and that the claimed invention “provides much more than merely a commercial activity or organization of human activity, and instead requires multiple system components that are geographically distributed and cooperatively operate to provide redundancy in the event of temporary failure.” Applicant’s remarks, pp. 16-17. This is not persuasive. It is noted that Applicant’s claims and specification fail to recite what “geographically distributed” means. It could be as small a range as separate rooms in a warehouse, or as large as separate continents, because Applicant does not provide a scale for the term. The closest such disclosure is in paragraph [0016], which says that “typically, such interruption conditions are limited to one or more geographic areas (e.g. a county, a state, a region).” The benefits which Applicant asserts are provided by the distributed elements would depend heavily on such a definition, and one does not exist. See pp. 17-18 of Applicant’s remarks. There is no discussion of what a region is, and the examples are merely that – there is no special definition which requires a reading that the geographic areas be significantly different enough that the benefits are actually a result of the claimed invention. Moreover, Applicant’s claims do not change how the system operates, but merely where. This is not an improvement to the functioning of a computer, but merely the traditional functions of the computer being performed in one location as opposed to another as the result of a business decision to have redundancy in the system. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that the abstract idea has been integrated into a practical application “that a human analog could not reasonably perform.” Applicant’s remarks, p. 19. Applicant asserts that “such complex computational processing and redundancy cannot reasonably be performed by a human analog in part because of the inability to access the relevant information across different geographic areas and provide the ability to reserve for that geographic area a subsequent day.” Id. This is not persuasive. The claims merely recite interrupted deliveries, plural, and one or more subsequent delivery days. A human analog with the at least two interrupted deliveries and a weather forecast, for example, could perform the claimed solution, but for the drafting effort of incorporating the computing elements. Applicant does not point to any recitation in the claims or special definition in the specification which requires a reading of any more complex computation than that. Moreover, even if such a definition did exist and were recited, it is well established that merely processing more information or doing so more quickly is insufficient to result in significantly more than the abstract idea. See at least MPEP2106.05(a), citing Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). Additionally, in determining whether the use of the machine is integral to the claimed function, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.” MPEP 2106.05(b)(II), citing Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). Here, the claims merely recite performing the functions at one location rather than another, but the functions themselves could be performed by any processing device or even a human using a pen and paper. 
Applicant next asserts that independent claims 1 and 12 “provide in part for the control of multiple different systems components that are geographically distributed that improve retail technology to provide redundancy and enhanced operation in the event of interruption,” and therefore “are consistent with claim 2 of Example 45” of the eligibility examples. Applicant’s remarks, pp. 19-20. Specifically, Applicant asserts that the claim in example 45 “provides for the obtaining of measurement information, using that information to determine a extent of control and controlling system components to effect the intended curing based on the determined control,” and that Applicant’s pending claims recite a system which controls “the operation of scheduling processors in response to the automated detection of a delivery interruption condition in a geographic area… automated controlling of cancellation processors to perform the automated cancellation of scheduled deliveries, and the automated control of reserving processors to automatically implement the rescheduling of those interrupted scheduled deliveries.” Id. Similarly, Applicant asserts, the “system provides control of user computing devices based on the notification received through the shopping facility software application to display the notification and enable connection to data over the geographically distributed network when the first user computing device is connected to the delivery scheduling system.” Id. Even assuming that the assertions of what Applicant’s claims recite is true, these are all traditional computing functions performed at one location instead of another. There is no change to the way the computing elements function, but merely where. Moreover, mere automation of manual processes has been held by the courts to be insufficient to show an improvement in computer functionality, and gathering and analyzing information using conventional techniques and displaying the result has been held by the courts to be insufficient to show an improvement to technology. MPEP 2106.05(a)(I), (II). 
Additionally, in contrast to claim 2 of example 45, the problem of impacted and delayed deliveries is not a technical problem, but a business problem. A human operator could reasonably achieve the same function as claimed by Applicant’s independent claims 1 and 12, but for the drafting effort of incorporating the computing elements. Therefore, Applicant’s claimed invention recites an improvement to the commercial interaction, rather than an improvement to a technical problem. 
In supporting Applicant’s assertion that the claims recite a technical solution rather than a business solution, Applicant argues that the fact that “the improvement in technology provides an added benefit to customers cannot be used to show that the claims are directed to a commercial interaction.” Applicant’s remarks, p. 21. It is unclear upon what standard Applicant bases this assertion. The steps for determining whether claims are directed to an abstract idea hinge indivisibly upon the step 2A, prong 1 question of whether the claims recite an abstract idea. If yes, the analysis proceeds to the further steps. Here, by Applicant’s own admission, the claims recite an improvement to the abstract idea of rescheduling deliveries, which is what provides the “added benefit.” The improvement to the abstract idea is indivisible from the claims as recited, and it is indivisible from the analysis. Therefore, Applicant’s arguments are not persuasive.  
 For at least these reasons, the rejection is maintained. It has been updated to reflect Applicant’s amended claim language. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/329396, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 10 recites, in relevant part, “wherein the delivery scheduling system… accesses calendar data from the user devices, determines from the calendar data for at least the first customer of the set of multiple different customers an availability for rescheduling.” Applicant’s provisional specification does not disclose or reasonably suggest accessing calendar data from a user device. Neither “calendar” nor user “schedule” appear in the provisional specification, and the disclosure pertaining to the communication with the user device in paragraphs [0015], [0019], [0034], and [0035] fails to disclose or reasonably suggest accessing calendar data from the user device. This function is disclosed in the parent application 15581294. Therefore, the priority date of claim 10 is the filing date of parent application 15/581294, which is 28 Apr 2017.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-11 and 20 recite a system, and claims 12-19 recite a method. These are statutory categories.  
Step 2A, prong 1: The independent claims recite accessing a set of one or more cancellation rules; applying one or more of the set of the one or more cancellation rules to a plurality of sets of different conditions corresponding to different geographic areas and identifying, corresponding to a first retail shopping facility, that a delivery interruption condition exists for at least a subsequent first delivery day, wherein the interruption condition comprises a condition having a predefined relationship with a safety threshold; identifying multiple scheduled product deliveries of the one or more product deliveries, scheduled to be delivered from the first retail shopping facility on the first delivery day, that are to be halted as a result of the interruption condition; accessing and applying a set of one or more time reserving rules and identifying a non-interrupted second delivery day that occurs in time after the first delivery day; reserving at least a portion of the second delivery day to be available to allow customers associated with halted product deliveries to reschedule the halted product deliveries, wherein the portion of the second delivery date that is reserved is based on historic numbers of customers that rescheduled halted product deliveries relative to a corresponding number of the halted product deliveries, and block the reserved portion of the second delivery day prioritizing rescheduling to the customers associated with the halted product deliveries and further prevent previously unscheduled deliveries associated with the first shopping facility from being scheduled during the reserved portion of the second delivery day; rescheduling a delivery of at least a first halted product delivery during the reserved portion of the second delivery day based on communication from a first customer; transmitting an interrupt notification alert over a distributed communication network to the first customer based upon the halted product deliveries comprising the first halted product delivery intended for the first customer; wherein the interrupt notification alert is accessed by the first customer. Rescheduling interrupted deliveries is a commercial interaction which falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In independent claim 1, the additional elements are a system of a plurality of distributed scheduling processors, a geographically distributed network, a plurality of cancellation processors, a plurality of reserving processors, a communication system, a user computing device, and a software application. In independent claim 12, the additional elements are a delivery scheduling control circuit, a delivery scheduling system, a processor, a geographically distributed network, a cancellation processor, a time reserving processor, a communication system, a user computing device, and a software application. Applicant’s originally filed specification discloses that the system may comprise a control circuit or one or more processors (paragraph [0050]), and that the network may include any one or all of generically recited network types (paragraphs [0012], [0040], and [0050]). Other than a nominal designation by their assigned function in Applicant’s claims, there is no indication that the systems, processors, and network are anything other than generically recited computing elements. The communication system is described in [0019] as including “one or more control circuits and/or systems communicatively coupled with multiple communication transceivers each configured to communication in accordance with one or more communication methods” such as “Internet, Wi-Fi, cellular, land-line telephone, RF, and/or other such methods.” The user interface is described in the same paragraph as any of a “smartphone, tablet, smart wearable device (e.g., smart watch, smart glasses, etc.), worker devices (e.g., bar code scanner system, RFID tag reader, etc.) and the like.” Paragraphs [0019] and [0021] also specify that the user can access the system through a software application, but do not disclose the function of the application in any detail. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the claims to recite “wherein the plurality of reserving processors are distributed over the multiple different geographic locations and communicatively coupled with the geographically distributed network to cooperatively operate providing redundancy in an event of an interruption of one or more of the plurality of reserving processors at one or more of the geographic locations,” emphasis added. The underlined portion is a statement of intended result. There is no functional or structural difference between the claim presented with and without this limitation; it is merely a positive recitation of the outcome of the geographic distribution of the otherwise generically recited computing elements. 
Applicant has also amended the independent claims to recite that the accessing and applying of the set or one or more time reserving rules is performed “by a first reserving processor… in response to a failure based on the interruption condition of a least a second reserving processor associated with the first geographic distribution.” As an initial matter, Applicant’s specification fails to disclose that the first processor is assigned to do the task responsive to the failure at the second processor. Paragraph [0013] merely discloses that the “geographic distribution and redundancy can be particularly advantageous when conditions within a geographic area cause a portion of the delivery control system 100 to fail or operation be temporarily interrupted, such as from a natural disaster, failure of local infrastructure, and the like.” This disclosure is sufficient to avoid a rejection under 35 U.S.C. 112(a), but it does not actually disclose the responsiveness function as claimed. Even if it did, however, deciding to perform processing at remote locations is a business decision, falling within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas. There is no recitation that the function of the processors is altered by the geographic distribution. Rather, a choice is made by the business to distribute the workload geographically in case of interruption. 
Step 2B: The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Applicant has amended the independent claims to repeatedly recite that the processors are “distributed over the multiple different geographic locations” and “cooperatively operate providing redundancy in an event of an interruption of one or more of the plurality of cancellation processors at one or more of the geographic locations.” Applicant’s originally filed specification expressly identifies that “one or more of the systems and/or databases 122 and/or portions of the data maintained in the databases are duplicated to enable multiple sources of access while providing redundancy in an event of one or more failures,” which discloses electronic record keeping. Applicant’s originally filed disclosure, paragraph [0013]. Therefore, the redundancy provided by the distributed systems is analogous to at least electronic record keeping, and may also reasonably be construed as one or more of storing and retrieving information in memory, performing repetitive calculations, and receiving or transmitting data over a network, which have all been found by the courts to be well-understood, routine, and conventional functions. MPEP 2106.05(d)(I). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps that constitute a commercial interaction, rules to be followed, or managing relationships between people, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. Claims 2 and 13 recite limiting the delivery times available to a customer based on a customer location. Claims 3 and 14 recite sending a notification to a customer regarding a delivery opportunity. Claims 4 and 15 recite providing access to a schedule with available times to a customer. Claims 5 and 16 recite rescheduling the delivery without delaying already scheduled deliveries for the second date. Claims 6 and 17 recite determining an amount of the second delivery day to reserve based on the historic number of customers that reschedule halted deliveries and the number of the halted deliveries. Claims 7 and 18 recite identifying products that have yet to be picked that are in the halted deliveries, issuing instructions to define the picking schedules for these products, and issuing instructions to define sub-delivery routes for the picking schedules for batching. Claims 8 and 19 recite instructing a delivery vehicle to return from delivering a first batch to be loaded with a second batch. Claim 9 recites identifying products thought to be more in demand based on an interruption type. Claim 10 recites collecting user calendar data for analysis with the rescheduling rules and displaying the results of the analysis. Claim 11 recites collecting user location information for analysis with the rescheduling rules and displaying the results of the analysis. Claim 20 recites identifying a customer’s preferred method of notification and contacting the customer through the preferred method of notification. All of these steps are at least one of a commercial interaction, rules to be followed, or managing relationships between people, which fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: The dependent claims do not integrate the judicial exception into a practical application because the additional elements are generically recited computing elements. The dependent claims do not recite additional elements other than those recited in the independent claims, so they are subject to the analysis of their parent claims set forth above. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Amended claim 20 recites that the alert is generated on a user’s device through a software application running thereon, by which the delivery scheduling system controls the customer computing device to display the alert and the scheduling information. Collecting information, analyzing it, and displaying certain results of the collection and analysis has been found by the courts to be insufficient to show an improvement in technology. MPEP 2106.05(a)(II), citing TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016)
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Point of Novelty
U.S. Patent Publication No. 2014/0046585 to Morris et. al. (“Morris”) in view of U.S. Patent Publication No. 2001/0047285 to Borders et. al. (“Borders”) in view of U.S. Patent Publication No. 2017/0149722 to Acuna et. al. (“Acuna”) discloses a system for controlling disruption of deliveries based on an interruption condition. Morris discloses a system in which thresholds for safety alerts, emergency conditions, accident information, etc. may be used to trigger route recalculation for deliveries. See at least paragraphs [0069], [0091], [0064]. Morris also discloses integrating those deliveries into a later schedule, such as after the event has ended. See at least paragraphs [0080], [0082], [0084]. Morris also discloses that the system may reschedule deliveries based on the priority and classification of the customer, that a customer profile may include delivery windows and preferences, and that the recalculation may be based on information from the customer profile. See at least paragraphs [0084], [0039], and [0064].  
Borders discloses that scheduling deliveries may be based on ranks of customers, and that only those windows available to a particular customer based on their ranks may be presented to the customer. See at least paragraph [0092]. Borders also disclose that capacity allocation history is used to determine current allocation, which discloses a number of orders by customer rank relative to a corresponding number of total product deliveries. See at least paragraphs [0109]. [0111], and fig. 10.  
Acuna discloses that a customer priority may be based on a level of inconvenience a customer has experienced, such as delays. Acuna, paragraph [0032].  
However, the prior art does not disclose, or fairly suggest, reserving a portion of a delivery day based on historic numbers of customers that rescheduled halted product deliveries relative to a corresponding number of the halted product deliveries.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628